Citation Nr: 1615269	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  05-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1. Entitlement to service connection for hypertension.
 
2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post operative residuals of a hernia repair derotation of volvulus of colon and lysis of adhesions. 
 
3. Entitlement to service connection for diabetes mellitus, type II. 
 
4. Entitlement to service connection for sleep apnea. 
 
5. Entitlement to service connection for erectile dysfunction. 
 
6. Entitlement to service connection for a right shoulder disorder. 
 
7. Entitlement to service connection for a left shoulder disorder. 
 
8. Entitlement to service connection for gout. 
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. M. Johnson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1978 to January 1980. 
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In November 2008, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.
 
In March 2009, the Board remanded the issues of entitlement to service connection for hypertension and post-traumatic stress disorder (PSTD) for further development.  Service connection for PTSD was granted in a July 2011 rating decision.  That issue, having been granted in full, is no longer for appellate review.   Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).
 
The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for post operative residuals of a hernia repair and entitlement to service connection for diabetes mellitus, sleep apnea, erectile dysfunction, right and left shoulder disorders, and gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. During service in August 1979 and in January 1980, the Veteran had two isolated blood pressure readings of 150/100 and 140/100.
 
2. The Veteran has reported treatment for hypertension within a year of separation from active service,  but there is no evidence that corroborates this claim. 
 
3. The competent evidence of record preponderates against finding that either hypertension was demonstrated inservice, that hypertension was compensably disabling within a year of the appellant's separation from active duty, or that hypertension is related to service.  

 
CONCLUSION OF LAW
 
Hypertension was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.307, 3.309 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was not notified at that time how VA assigns disability ratings or effective dates but in light of the decision reached here that error was harmless.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including VA treatment records, service treatment records, the reports of VA examinations, lay statements, and the testimony at a November 2008 hearing.  VA has made the necessary efforts to obtain medical records identified by the Veteran.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
During the Veteran's hearing, the issue on appeal was explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
Factual Background
 
The Veteran seeks entitlement to service connection for hypertension.  He contends that hypertension began during active service as a result of high stress.  In January 2013, the Veteran stated, "I did not have hypertension before I entered into the Marines.  I feel that all the stressful things that happened to me and that I experienced on active duty contributed to my hypertension."
 
The Veteran's service entrance examination is negative for any complaints or clinical findings of hypertension.  During service in August 1979 and in January 1980, he had blood pressure readings of 150/100 and 140/100.  There were no other elevated readings inservice, and his separation examination did not show elevated readings, a diagnosis of hypertension or use of medication for hypertension.  At separation, the appellant's blood pressure was within normal limits at 132/80.  
 
At his November 2008 hearing the appellant testified that he sought treatment for high blood pressure at a VA facility in either Savannah, Georgia or Charleston, South Carolina within a year of separation from active service.  The evidence indicates that the Veteran was admitted to the VA Medical Center in Charleston from May 18 to 27, 1981 due to complaints of abdominal pain.  The discharge summary does not, however, report that the Veteran was diagnosed with hypertension at that time, that he was provided treatment for high blood pressure, or even that the appellant had a history of hypertension.  
 
The earliest post service evidence showing that the appellant received treatment for hypertension dates no earlier than August 1998.
 
VA has obtained two medical opinions addressing the etiology of the Veteran's hypertension.  In April 2011, a VA examiner noted that the appellant reported being treated for hypertension while in service, but opined that the Veteran's hypertension was not caused by or a result of his military service.  The examiner noted that the Veteran had a history of noncompliance with his medication, and that his blood pressure could be controlled or reduced with weight loss and prescribed medication.  
 
In September 2012, another VA examiner opined that the Veteran did not tell what occurred during his service that would have caused the raise in blood pressure.  The examiner offered that if the cause for the elevated readings the appellant's argument might be stronger.  The examiner observed that the appellant had a history of bowel necrosis, status post open laparotomy for exploration and resection.  Although that incident could have caused further circulatory problems, the appellant did not state if or how it was involved with his service timeline.  The examiner found no records that justified the claimant's rationale, and found no evidence in the medical records which support a claim that hypertension was caused by an inservice injury, event, or illness.   Based upon the history provided, the examiner reported that he concurred with the opinion provided by the April 2011 VA examiner.   
 

Analysis
 
In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 
  
Where a Veteran served for ninety (90) days or more during a period of war, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309. 
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
The Veteran's records do not show a diagnosis of hypertension inservice or at separation, and the appellant was never on medication for the disorder while on active duty.  Compensably disabling hypertension was not demonstrated within a year of the appellant's separation from active duty.  While the Veteran reports a history of hypertension since service, the service medical records show only two isolated elevated readings but no diagnosis of hypertension.  When the appellant was treated for abdominal pain in 1981 neither signs nor a diagnosis of hypertension was recorded, and when the appellant actually was diagnosed with hypertension in 1998 there was no suggestion that he had suffered from the disorder since service.  Hence, the credibility of the appellant's statements regarding a continuity of symptomatology is highly suspect.  

Further preponderating against the claim are two well-reasoned medical opinions which found no nexus between hypertension and the appellant's service.  There is no medical opinion evidence to the contrary.  While a September 2012 VA examiner stated that stress could have caused or aggravated the disorder, the use of such a phrase as "could have" is too speculative to base a grant of service connection upon.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus)
 
Finally, while the appellant is competent to report being told that he has high blood pressure, the Veteran is not trained in the field of medicine.  Hence, he is not competent to offer an opinion which requires specialized medical training.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Rather, the medical opinions from April 2011 and September 2012 are the most probative opinions on the etiology of the appellant's disorder.  Accordingly, as the preponderance of the evidence is against the claim, the benefit sought on appeal is denied.

In reaching this decision the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

'

ORDER
 
Entitlement to service connection for hypertension is denied.
 
 
REMAND
 
In October 2013, the Veteran expressed disagreement with the February 2013 denial of his claims of entitlement to service connection for diabetes mellitus, sleep apnea, erectile dysfunction, right shoulder joint pain, left shoulder joint pain, and gout.  In September 2014, he also expressed disagreement with the August 2014 denial of whether new and material evidence has been received to reopen a claim of entitlement to service connection for post operative residuals of a hernia repair.  As the Veteran submitted timely notices of disagreement regarding these issues, the Board is required to remand these issues to the RO for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999). 
 
In light of the foregoing, further development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

The AOJ must issue a statement of the case addressing whether new and material evidence has been received to reopen a claim of entitlement to service connection for post operative residuals of a hernia repair with derotation of volvulus of colon and lysis of adhesions; and for claims of entitlement to service connection for type II diabetes mellitus, sleep apnea, erectile dysfunction, right and left shoulder disorders, and for gout.  The Veteran is to be notified that following the receipt of the statement of the case concerning these issues he must file a timely substantive appeal if he desires appellate review by the Board of any benefit previously denied.  If, and only if, the Veteran files a timely substantive appeal, the AOJ should return these issues to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


